DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2009/0066433) in view of Nagata (US 6,292,064).
Regarding claim 1, Yamamoto teaches a crystal oscillator (Figure 18), comprising:
an oscillating circuit (11-15), comprising: a crystal (12), an amplification circuit (11), a first load capacitor (14), and a second load capacitor (15), wherein two terminals of the crystal (12) are respectively connected to an input terminal and an output terminal of the amplification circuit (11), and the first load capacitor (14) and the second load capacitor (15) are respectively connected to a first terminal and a second terminal of the crystal (12); wherein the first load capacitor (14) is a capacitance between the first terminal of the crystal (12) and the ground.
Yamamoto fails to teach a first Miller multiplication circuit, wherein an input terminal and an output terminal of the first Miller multiplication circuit are respectively connected to two terminals of the first load capacitor, and the first Miller multiplication circuit is configured to increase a first load capacitance of the oscillating circuit, wherein the first load capacitance is a capacitance between the first terminal of the crystal and the ground.
Nagata teaches an oscillating circuit (figure 4) comprising a Miller multiplication circuit (406), wherein an input terminal and an output terminal of the Miller multiplication circuit are respectively connected to two terminals of a load capacitor (404), and the Miller multiplication circuit is configured to increase a first load capacitance of the oscillating circuit (col. 4, lines 45-52). Nagata implements frequency control with a Miller circuit instead of varicaps because the Miller circuit reduces the size of the oscillating circuit. Col. 5, lines 43-52.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the two varicap elements of Yamamoto with two Miller multiplication circuits because such a modification would have provided the benefit of a reduced circuit size.
As for claim 2, Yamamoto modified by Nagata teaches wherein the first Miller multiplication circuit is configured to increase the first load capacitance to A+1 times a capacitance of the first load capacitor, and A is a gain of the first Miller multiplication circuit (Col. 4, lines 45-52 of Nagata).
As for claim 3, Yamamoto modified by Nagata teaches wherein the first Miller multiplication circuit (see 406 of Nagata) comprises: a first multiplication transistor (401) and a second multiplication transistor (402), wherein the first multiplication transistor (401) and the second multiplication transistor (402) are connected in series to form an inverting amplification circuit (401-402);
a gate and a drain of the first multiplication transistor (401) are connected to each other, a source of the first multiplication transistor (401) is connected to a power supply voltage (VCC), and the drain of the first multiplication transistor (401) is connected to a drain of the second multiplication transistor (402); and 
a gate of the second multiplication transistor (402) is the input terminal of the first Miller multiplication circuit (406) and is connected to one terminal of the first load capacitor (404), the drain of the second multiplication transistor (402) is the output terminal of the first Miller multiplication circuit (406) and is connected to the other terminal of the first load capacitor (404), and a source of the second multiplication transistor (402) is connected to the ground.
As for claims 16 and 17, Yamamoto modified by Nagata teaches a second Miller
multiplication circuit, wherein an input terminal and an output terminal of the second Miller multiplication circuit are respectively connected to two terminals of the first load capacitor, and the second Miller multiplication circuit is configured to increase a second load capacitance of the oscillating circuit, wherein the second load capacitance is a capacitance between the second terminal of the crystal and the ground; and wherein a circuit structure of the second Miller multiplication circuit is the same as a circuit structure of the first Miller multiplication circuit (As discussed above in the rejection of claim 1, the two varicap elements of Yamamoto are replaced with two Miller circuits taught by Nagata.).
As for claims 18-20, Yamamoto teaches an electronic device comprising a clock chip providing a clock signal, comprising: the crystal oscillator according to claim 1 (When an electronic communication device uses a crystal oscillator as a frequency source (see para. [0003] of Yamamoto), the crystal oscillator is formed as a clocking chip, e.g. a clocking chip of a mobile phone).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Nagata and Applicant’s Admitted Prior Art (See figure 1 and para. [0058] of the instant application that provides a prior art crystal oscillator structure).
As for claim 13, Yamamoto teaches the crystal oscillator according to claim 3, as detailed above, but fails to teach wherein the amplification circuit comprises a first oscillating transistor, a second oscillating transistor, and a feedback resistor, wherein a gate of the first oscillating transistor is connected to a gate control voltage, a drain of the first oscillating transistor is connected to the second terminal of the crystal, and a source of the first oscillating transistor is connected to the power supply voltage; a gate of the second oscillating transistor is connected to the first terminal of the crystal, a drain of the second oscillating transistor is connected to the second terminal of the crystal, and a source of the second oscillating transistor is connected to the ground; and two terminals of the feedback resistor are respectively connected to the two terminals of the crystal.
However, the crystal oscillator structure disclosed in claim 13 is a well-known, typical crystal oscillator structure. For example, see figure 1 and para. [0058] of the instant application providing a prior art crystal oscillator structure that reads on claim 13.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the general crystal oscillator structure of Yamamoto with the well-known crystal oscillator structure of the Applicant’s Admitted Prior Art because such a modification would have been merely a replacement with a basic, well-known crystal oscillator circuit structure.
As for claims 14 and 15, Yamamoto teaches the crystal oscillator according to claim 13, as detailed above, but fails to teach wherein a ratio of a width-to- length ratio of the second multiplication transistor to a width-to-length ratio of the second oscillating transistor is used to adjust the transconductance of the second multiplication transistor and the transconductance of the first multiplication transistor, so as to adjust the gain A of the first Miller multiplication circuit; and wherein a ratio of a width-to- length ratio of the second regulating transistor to a width-to-length ratio of the first oscillating transistor is used to adjust the transconductance of the first multiplication transistor, so as to adjust the gain A of the first Miller multiplication circuit.
However, as would have been recognized by one of ordinary skill in the art, the relative width-to-length ratios of transistors of an oscillating circuit are merely a matter of design choice made to set a transconductance of the oscillating circuit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust relative width-to-length ratios of the transistors in the oscillating circuit of Yamamoto because such a modification would have been merely exercising a design choice for setting a transconductance of the oscillating circuit.


Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Yamamoto, taken alone or in combination with other references, fails to teach:
“a first switch group configured to connect the first Miller multiplication circuit and the first load capacitor when the crystal oscillator starts oscillation, and to disconnect the first Miller multiplication circuit and the first load capacitor when the crystal oscillator maintains oscillation.”, as set forth in claim 4;
“wherein the first Miller multiplication circuit further comprises: at least one first regulating transistor, wherein a source and a drain of each first regulating transistor in the at least one first regulating transistor are respectively connected to the source and the drain of the first multiplication transistor, and a gate of each first regulating transistor in the at least one first regulating transistor is connected to a gate control voltage.”, as set forth in claim 6; and
“wherein the first Miller multiplication circuit further comprises: at least one second regulating transistor, wherein a gate, a source, and a drain of each second regulating transistor in the at least one second regulating transistor are respectively connected to the gate, the source, and the drain of the second multiplication transistor.”, as set forth in claim 9.

Conclusion
The prior art made of record and not relied upon teaches crystal oscillators with Miller capacitances.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        April 18, 2022